Title: 1774 Thursday Octr. 20.
From: Adams, John
To: 


       Dined with the whole Congress at the City Tavern, at the Invitation of the House of Representatives of the Province of Pensylvania, the whole House dined with Us, making near 100 Guests in the whole—a most elegant Entertainment. A Sentiment was given, “May the Sword of the Parent never be Stain’d with the Blood of her Children.” Two or 3 broadbrims, over against me at Table—one of em said this is not a Toast but a Prayer, come let us join in it—and they took their Glasses accordingly.
      